Citation Nr: 0322090	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-24 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Propriety of severance of service connection for post-
traumatic stress disorder (PTSD), effective July 19, 2000.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service from July 1968 to February 
1970.  He served in the Republic of Vietnam for 11 months 
during the period from 1969 to 1970.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which severed service connection for PTSD.  The 
veteran filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case (SOC).  In 
November 2000 the veteran perfected his appeal, and the issue 
was subsequently certified to the Board.  


FINDING OF FACT

At the time of the July 2000 RO rating decision severing 
service connection, the record did not clearly and 
unmistakably establish that the veteran does not have PTSD.  

CONCLUSION OF LAW

The requirements for severing service connection for PTSD 
were not met at the time of the July 2000 RO rating decision 
severing service connection for this disability, and 
restoration of service connection is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.105, 3.303, 
3.304 (d), (f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are silent for any complaint, 
treatment, or diagnosis of PTSD.  The veteran's Department of 
Defense Form 214, Report of Transfer or Release from Active 
Duty (DD-214) indicates that he was assigned to NAVSUPPACT, 
Danang.  He had 11 months and 13 days of foreign service.  

The veteran filed a claim seeking service connection for PTSD 
in February 1997.  In an April 1997 statement in support of 
the claim, the veteran reported several stressors including 
but not limited to witnessing the shooting of a Vietnamese 
child, the death of his friend and fellow serviceman J.M. in 
April 1969, and witnessing the death of a serviceman whose 
parachute failed to open when he jumped from a helicopter in 
April 1969.  He also reported being subjected to several 
rocket, sniper, and mortar attacks in Vietnam.  

Private treatment records received dated in December 1992 and 
received by the RO in April 1997 indicate diagnoses of 
personality disorder (dependent personality) and adjustment 
disorder with mixed emotional features.  

In June 1997 the veteran presented for a VA psychiatric 
examination.  He reported his stressors to the examiner, 
particularly the death of J.M., the shooting of a Vietnamese 
child, and the death of a serviceman whose parachute failed 
to open.  Examination revealed irritability, sleeplessness, 
and avoidance.  The examiner diagnosed the veteran with PTSD 
and dysthymic disorder.  

A clinical report issued by Dr. D.J. McCullagh dated in July 
1997 noted that the veteran appeared to have a "valid 
profile.  Some exaggeration is possible.  However, the 
veteran is likely to have a wide-range of problems and 
concerns.  The profile is consistent with a diagnosis of 
dysthymic disorder and PTSD."  

The RO granted the veteran's claim of entitlement to service 
connection for PTSD by rating action in August 1997.  The 
disorder was evaluated as 50 percent disabling from February 
1997, the date of filing of the original claim.  He was also 
granted a permanent and total disability rating for pension 
purposes, from that same date, based upon the combined 
effects of his PTSD and several non-service-connected 
disabilities.

VA outpatient treatment records dated from January 1999 to 
January 2000 indicate diagnoses of depression, adjustment 
disorder, "rule out" PTSD, "rule out" anxiety disorder, 
and PTSD.  

In September 1999 the veteran filed a claim seeking an 
increased rating for his service-connected PTSD.  He was 
afforded another VA examination in October 1999 to determine 
the current level of disability due to PTSD.  The examiner 
noted that the veteran's claims file was not available for 
review.  According to the examination report "[s]atisfaction 
of the post-traumatic stress disorder criteria is 
questionable . . . ."  The veteran was diagnosed with PTSD 
"by history."  

The RO arranged for the veteran to be evaluated by a panel of 
two VA psychiatrists, Drs. Clymer and Haas, in January 2000, 
to determine whether he actually has PTSD.  The examiners 
diagnosed the veteran with major depression single episode 
with a probable onset in August 1990.  They concluded that 
the veteran did not meet sufficient criteria to warrant a 
diagnosis of PTSD and that his stressors had not been 
verified.  According to the examiners "the diagnosis of 
service-connection for post-traumatic stress disorder is 
erroneous . . . ."  

In March 2000 the RO issued a rating decision proposing to 
severe the veteran's service connected PTSD.  

The veteran presented for private psychological evaluation by 
Dr. J. Becker in May 2000, at which time he continued to 
report experiencing mortar and rocket attacks while stationed 
at NAVSUPPACT, Danang.  Dr. Becker diagnosed the veteran with 
major depression and PTSD.  According to Dr. Becker's report, 
the veteran's PTSD was manifested by recurrent and intrusive 
thoughts, intense psychological distress upon exposure to 
"cues", avoidance, diminished interest and participation in 
significant activities, sleeplessness, irritability, and 
difficulty concentrating.  

K.J. Long, MSW, and Dr. C. Petro issued a statement in May 
2000 which indicated that the veteran had been receiving 
treatment at the PTSD Clinical Team at the Southern Arizona 
VA Health Care System since March 2000.  Mr. Long and 
Dr. Petro concluded that the veteran should "maintain 
service connection for Posttraumatic Stress Disorder."  

The RO asked Drs. Clymer and Haas, who had evaluated the 
veteran in January 2000, to issue an addendum to their 
examination report.  Drs. Clymer and Haas noted review of the 
veteran's claims file, including the statement of Mr. Long 
and Dr. Petro and the examination report of Dr. Becker.  In 
an addendum issued in July 2000 Drs. Clymer and Haas 
concluded that their January 2000 findings as well as those 
of Mr. Long, Dr. Petro, and Dr. Becker were more consistent 
with depression.  They specifically stated, "in our opinion, 
post traumatic stress disorder is not a valid diagnosis and 
therefore an error . . . because there are no verified 
stressors."  

In a rating decision dated in July 2000 the RO severed the 
veteran's service connection for PTSD.  His permanent and 
total disability rating for pension purposes remained in 
effect.

Dr. Becker issued an addendum to her report in September 
2000, in which she continued to conclude that the veteran 
suffered from PTSD due to his experiences in service.  

A deferred rating decision issued in March 2001 indicates 
that the RO attempted to verify the veteran's account of the 
death of J. M.  It was noted that, according to the Vietnam 
Veterans Memorial Directory of Names published in 1975, J.M. 
died in October 1968 in Tey Ninh prior to the veteran's 
arrival in Danang.  In addition, the RO attempted to verify 
the veteran's account of a serviceman dying due to a fall 
from a helicopter in April 1969.  However, according to the 
evidence developed by the RO, the only person killed in a 
helicopter accident in April 1969 was A.S., who was assigned 
to the 101st Airborne division.  There was no apparent 
correlation between A.S., the 101st Airborne division, and 
the veteran.  

In March 2001 the veteran reported for a local hearing before 
a regional Decision Review Officer, at which time he 
continued to report various stressors including being 
subjected to enemy rocket, sniper, and mortar attacks.  

By rating action in November 2001, the RO granted service 
connection for diabetes mellitus, Type 2, and assigned a 20 
percent disability evaluation for that disorder.

Performance evaluations submitted by the veteran in January 
2002 indicate that he served in Danang as a troubleshooter on 
a "trouble truck," repairing generators, from April 1969 to 
March 1970.  

In addition, the RO received in January 2002 certification 
from the U.S. Army Center for the Research of Unit Records 
(USASCRUR) that NAVSUPPACT, Danang came under "numerous 
enemy attacks during the 1968 to 1969 time period."

In June 2003 the veteran presented for yet another VA 
examination.  In relating his experiences with in-service 
stressors, he stated that, on the night he arrived in 
Vietnam, a rocket attack killed two officers just a few doors 
down from where he was quartered, and it maimed several 
others.  He recalled being very much traumatized by seeing 
the trail of a rocket coming in.  He also related being in a 
truck going over a pass from Da Nang to Quang Tri, when the 
truck was struck by sniper fire.  He saw a bullet pass 
through the windshield and out the back.  On another 
occasion, he described leaving a job near China Beach, when a 
rocket blew up several CO2 tanks in a building behind them 
and blew out the windows on the truck.  He said several 
rockets were also fired at his truck, but missed.  He said 
that, one night while he was manning a perimeter bunker (not 
his usual assignment), a sniper shot out a light that was 
within arm's reach of the veteran.

At the conclusion of the examination, the VA examiner 
concluded that the veteran does, in fact, suffer from PTSD 
(as well as major depression, and possibly a bipolar spectrum 
disorder), and that his PTSD is at least as likely as not due 
to "[e]vents in Vietnam that happened to him during the time 
that he was under attack . . . ."  The examiner elaborated 
that such events would certainly have put the veteran in fear 
for his life at the time.  The examiner further observed that 
symptoms of recurrent and distressing recollections and the 
feeling of being back in the (combat) zone also support the 
diagnosis of PTSD, as do the efforts he makes to avoid 
related feelings and thoughts, and his isolation from people.

II.  Relevant Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 
10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 166, 
170-71 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.

A change in diagnosis may be accepted as a basis for 
severance if the examining physician or physicians or other 
qualified medical authority certifies that, in light of all 
the accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous. This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. 
§ 3.105(d).  

III.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.

B.  Discussion

During a June 1997 VA examination the veteran was diagnosed 
with PTSD based upon his account of witnessing deaths and 
experiencing various rocket, mortar, and sniper attacks.  He 
was granted service connection for PTSD in an RO rating 
decision dated in July 1997.  38 C.F.R. §§ 3.303, 3.304(f).  

When the veteran presented for a follow-up examination in 
October 1999 to determine his current level of disability due 
to his service-connected PTSD, the examiner, who indicated 
that the claims file was not available for review at the time 
of examination, questioned the June 1997 examiner's diagnosis 
of PTSD.  According to the October 1999 examiner 
"satisfaction of the post-traumatic stress disorder criteria 
is questionable . . . ."

In January 2000 the veteran was examined by a panel of two VA 
psychiatrists, Drs. Clymer and Haas.  The examiners noted 
complete review of the veteran's claims file.  After 
examination, Drs. Clymer and Haas concluded that the 
veteran's symptomatology was more appropriately diagnosed as 
major depression rather than PTSD.  According to Drs. Clymer 
and Haas, "the diagnosis of service-connection for post-
traumatic stress disorder is erroneous."  After noting that 
the July 1997 conclusion of Dr. McCullagh was based upon the 
Minnesota Multiphasic Personality Inventory (MMPI) profile, 
Drs. Clymer and Haas stated that they did not believe the 
MMPI was a valid test for PTSD.  

The RO proposed to sever the veteran's service connection for 
PTSD in March 2000.  However, in May 2000 the RO received a 
copy of a private psychological evaluation by Dr. Becker and 
correspondence from Dr. Petro and Mr. Long, MSW at the 
Southern Arizona VA Health Care System, which continued to 
diagnose PTSD.  In a July 2000 addendum, Drs. Clymer and Haas 
continued to diagnose depression instead of PTSD noting that 
"post traumatic stress disorder is not a valid diagnosis and 
therefore an error . . . because there are no verified 
stressors."  

In July 2000 the RO severed the veteran's service connection 
for PTSD.  

After reviewing the record in this case, the Board finds that 
the requirements for severing service connection for PTSD 
were not met at the time of the July 2000 rating decision and 
that restoration of service connection for that disability is 
warranted.  38 C.F.R. § 3.105(d).  As indicated above, the 
Court has indicated that 38 C.F.R. § 3.105(d) places the same 
burden on VA when it seeks to sever service connection as 
38 C.F.R. § 3.105(a) places on a claimant seeking to have an 
unfavorable decision overturned.  See Baughman, supra.

In short, in order to sever service connection the VA must 
establish that granting service connection was clearly and 
unmistakably erroneous.  Clear and unmistakable error is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Even where the 
premise of the error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  

The Board appreciates the care and effort expended by the RO 
in adjudicating this matter.  In our opinion, the competent 
evidence of record at the time of the RO's July 2000 decision 
to sever service connection for PTSD was debatable.  In fact, 
at the time, the medical experts were not in agreement.  The 
competent medical evidence of record appears to the Board to 
have been at least in relative equipoise, such that the 
veteran would have been entitled to the benefit of the doubt.  
38 C.F.R. § 3.102 (2002).  

Therefore, the decision to grant the veteran service 
connection was not clearly and unmistakably erroneous such 
that reasonable minds could not differ.  38 C.F.R. § 3.105.  
See Baughman, supra; see also Fugo, supra.

In addition, the Board notes that the veteran's DD-214 did 
not indicate receipt of any awards or medals indicative of 
combat.  Furthermore, Drs. Clymer and Haas commented in 
January and July 2000 that their reluctance to diagnose PTSD 
was due in part to the lack of verified stressors.  However, 
the RO does not appear to have attempted to verify the 
veteran's stressors until March 2001, several months after 
severance of the veteran's service connection for PTSD.  
Although a significant portion of the specifics of the 
veteran's alleged stressors were unverifiable, the service 
department did verify in January 2002 that the veteran's 
unit, NAVSUPPACT, Danang, Vietnam, was subjected to numerous 
enemy attacks during the period from 1968 to 1970, when he 
spent a significant part of his tour of duty in Vietnam.

The Board further notes that the Court recently held that 
corroboration of every detail of a veteran's claimed in-
service stressor(s) is not required, i.e., physical proximity 
and/or personal participation, if there is sufficient 
evidence to imply the veteran's personal exposure to a 
stressful event which an examiner deems sufficient to support 
a PTSD diagnosis.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  We recognize that the Pentecost precedent was issued 
by the Court after the RO's severance action in the present 
case, but the Board is obligated to follow judicial caselaw 
as in effect at the time of our decision.

Furthermore, the VA examiner in June 2003 continued to 
diagnose the veteran with PTSD due to his verified 
experiences of mortar, rocket, and sniper attacks while 
stationed in Danang, the Republic of Vietnam.  

Therefore, and for the reasons discussed above, to include 
the high standard of proof in severance cases, the doctrine 
of reasonable doubt, and the recent Court precedent as to 
acceptance of stressors, the Board finds that the severance 
of service connection for PTSD should be reversed, and 
service connection for PTSD should be restored.  


ORDER

Restoration of service connection for PTSD is granted 
effective July 19, 2000, the effective date of the severance.  




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

